   Case 21-40122         Doc 8      Filed 07/20/21 Entered 07/20/21 11:32:49                  Desc Main
                                       Document    Page 1 of 4


                            UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     SHELBY DIVISION


 IN RE:
 ELIZABETH (NMN) WALKER                                          CASE NO. 21-40122
                                                                 Chapter 7
                  Debtor(s)

                  AMENDED NOTICE OF OPPORTUNITY FOR HEARING ON
                MOTION FOR RELIEF FROM STAY OR ADEQUATE PROTECTION

        Specialized Loan Servicing LLC, servicing agent for SG Mortgage Securities Trust 2006-FRE2,
Asset Backed Certificates, Series 2006-FRE2, U. S. Bank National Association, as Trustee has filed papers
with the court for relief from the automatic stay, or alternatively, adequate protection. Your rights may be
affected. You should read these papers carefully and discuss them with your attorney, if you have one in
this bankruptcy case. (If you do not have an attorney, you may wish to consult one.)

        If you do not want the court to grant the relief requested or if you want the court to consider your
views on the motion, then within fourteen (14) days of the date of this Notice, you or your attorney must file
with the court a written request for a hearing or an answer explaining your position at: U.S. Bankruptcy
Court, 401 W. Trade Street, Charlotte, North Carolina 28202. If you mail your request to the court for filing,
you must mail it early enough so the court will receive it within the fourteen-day period. You must also mail
a copy to:

 Christine M. Lamb                                     Jimmy R. Summerlin, Jr.
 Henderson, Nystrom, Fletcher, Tydings, et. al.        Young, Morphis, Bach &Taylor, LLP
 PO BOX 2188                                           PO Drawer 2428
 Davidson, NC 28036-2188                               Hickory, NC 28603

 Roderick H. Willcox, Jr.
 PO Drawer 442
 Morganton, NC 28680-0442

        If you file an answer or an objection you must attend the hearing scheduled by the Clerk of the
Bankruptcy Court on August 27, 2021 at 10:30 a.m. at the Cleveland County Courthouse, 100 Justice St.,
Shelby, NC 28150.

        If you or your attorney do not take these steps, the court may decide that you do not oppose the relief
sought in the motion or objection and may enter an order granting that relief.

        DATED: July 20, 2021

                                                   /s/ Christine M. Lamb
                                                   N.C. State Bar No. 19616
                                                   Henderson, Nystrom, Fletcher, Tydings,
                                                   Williams-Tracy & Gott, PLLC
                                                   PO BOX 2188
                                                   Davidson, NC 28036-2188
                                                   (704) 892-3600 ph.
                                                   clamb@hnftlaw.com
  Case 21-40122        Doc 8    Filed 07/20/21 Entered 07/20/21 11:32:49             Desc Main
                                   Document    Page 2 of 4


                       UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                SHELBY DIVISION


 IN RE:
 ELIZABETH (NMN) WALKER                                   CASE NO. 21-40122
                                                          Chapter 7
                Debtor(s)


                                  CERTIFICATE OF SERVICE

        The undersigned certifies that this day the pleading or paper to which this Certificate is
affixed was served upon the person(s) listed below by mailing a copy of the same, properly addressed
and postage prepaid via the United States Postal Service.

Elizabeth (nmn) Walker
2664 Conley Rd.
Morganton, NC 28655-8840


The following persons were served electronically:

Roderick H. Wilcox, Jr., Attorney for Debtor

Jimmy R. Summerlin, Jr., Chapter 7 Trustee

Bankruptcy Administrator

       DATED: July 20, 2021


                                              /s/ Christine M. Lamb
                                              N.C. State Bar No. 19616
                                              Henderson, Nystrom, Fletcher, Tydings,
                                              Williams-Tracy & Gott, PLLC
                                              PO BOX 2188
                                              Davidson, NC 28036-2188
                                              (704) 892-3600 ph.
                                              clamb@hnftlaw.com
  Case 21-40122         Doc 8     Filed 07/20/21 Entered 07/20/21 11:32:49              Desc Main
                                     Document    Page 3 of 4


                        UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 SHELBY DIVISION


 IN RE:
 ELIZABETH (NMN) WALKER                                      CASE NO. 21-40122
                                                             Chapter 7
                 Debtor(s)

                      MOTION FOR RELIEF FROM AUTOMATIC STAY
                             OR ADEQUATE PROTECTION

        Specialized Loan Servicing LLC, servicing agent for SG Mortgage Securities Trust 2006-
FRE2, Asset Backed Certificates, Series 2006-FRE2, U. S. Bank National Association, as Trustee
("Movant") moves the Court to enter an order granting it relief from the automatic stay, or
alternatively, adequate protection in the above captioned case and as grounds therefore respectfully
shows:

       1.       This Court has jurisdiction of this contested matter pursuant to 28 U.S.C. §§1334
and 157(b).

        2.     On or about July 9, 2021, the Debtor filed a petition seeking relief under Chapter
7 of the Bankruptcy Code.

        3.     On or about April 3, 2006, the Debtor executed a promissory note in the principal
amount of $104,000.00, a true and correct copy of which is attached hereto as Exhibit A (the
"Note"). The Note is secured by a mortgage against the Debtor's real property located at 10026 S.
Aberdeen Street, Chicago, Illinois 60643 (the "Property") that was recorded in the Cook County,
Illinois Record of Deeds office. A true and correct copy of the mortgage is attached hereto as
Exhibit B (the "Mortgage").

        4.      The Note is either made payable to Movant, has been duly indorsed, or Movant,
directly or through an agent has possession of the Note and may enforce the Note as a transferee in
possession. Movant is the original mortgagee or beneficiary or the assignee of the Mortgage. If the
original Note is lost or destroyed, then Movant will seek to prove the Note using a lost note affidavit.

        5.     According to the Debtor's Statement of Intention filed herein, the Debtor intends
to surrender the Property. As of July 15, 2021, the estimated payoff of the Note was $98,583.91.

        6.      According to the Debtor's schedules, the value of the Property is $90,000.00.

       7.      Due to the lack of equity in the Property and because the Debtor intends to
surrender the Property, good cause exists to grant Movant relief from the automatic stay for
cause.

        WHEREFORE, Movant moves the Court for the following relief:
        1.      Consolidate the preliminary hearing and the final hearing into a final hearing; and
  Case 21-40122        Doc 8    Filed 07/20/21 Entered 07/20/21 11:32:49            Desc Main
                                   Document    Page 4 of 4


       2.      Enter an Order granting Movant relief from the automatic stay provisions of 11
U.S.C. §362, for cause under 11 U.S.C. §362(d)(1), so that it can institute foreclosure
proceedings against the Property pursuant to the terms of the Note and Mortgage; and further
providing that the stay of such Order pursuant to Bankruptcy Rule 4001 be waived;
       3.      Permission to communicate with the Debtor and Debtor's counsel to the extent
necessary to comply with applicable nonbankruptcy law; and,
       4.      In the alternative, provide Movant with adequate protection of its interest,
pursuant to 11 U.S.C. §361.
DATED: July 20, 2021

                                              /s/ Christine M. Lamb
                                              N.C. State Bar No. 19616
                                              Henderson, Nystrom, Fletcher, Tydings
                                              Williams-Tracy & Gott, PLLC
                                              PO BOX 2188
                                              Davidson, NC 28036-2188
                                              (704) 892-3600 ph.
                                              clamb@hnftlaw.com
